DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-24 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/10/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1,5,7,8,17,21,23,24  are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura (US PG Pub 20190366383 hereinafter “Yoshimura”) in view of Degner et al.(US PG PUB 20150349619 hereinafter “Degner”). 
Re-claim 1, Yoshimura discloses a haptic actuator (Vibrator) comprising: a spool (5b) having an opening therein (see Fig.2, or Fig.4); at least one coil (5a) wound on the spool (5b); a tubular shaft bearing (16) within the opening (inside 5b); a shaft (7) slidable (P[0040], 7 slidably penetrate hole of bearing 16) within the tubular shaft bearing (16); and a field member (12,14) coupled to the shaft (se Fig.4, and Fig.2) and comprising a frame (12 and 14 is frame) and at least one permanent magnet (13) carried by the frame and surrounding the at least one coil (5a).  

    PNG
    media_image1.png
    574
    902
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    602
    412
    media_image2.png
    Greyscale

	Yoshimura fails to explicitly show that the substantially tubular shaft bearing is “Tubular”. 
	However, Degner discloses that the shaft bearing is tubular shaft bearing (P[0042], 430 bearing encircles the shaft, see Fig.4).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to show that substantially tubular shaft bearing of Yoshimura as a Tubular shaft bearing encircling the shaft as suggested by Degner to reduce and minimize friction reaching high velocity at set time providing great contact with structure (Degner, P[0042]). 

    PNG
    media_image3.png
    699
    401
    media_image3.png
    Greyscale

Re-claim 5, Yoshimura as modified discloses the haptic actuator of Claim 1 wherein the at least one coil (5a) has a cylindrical shape (see Fig.4, Fig.2 and Fig.6, P[0068], cylindrical shape, coil is wound around the coil bobbin, therefore is cylindrical shape, P[0043]).  
Re-claim 7, Yoshimura as modified teaches the haptic actuator of Claim 1 wherein the frame has a cylindrical shape (see Fig.2 showing circular shape of 14 and 12).  
Re-claim 8, Yoshimura as modified discloses the haptic actuator of Claim 1 wherein the frame (12,14) extends over the at least one coil (5a, see Fig.2, the structure covers 5a).  
Re-claim 17, Yoshimura discloses a method of making a haptic actuator (Vibrator) comprising: winding at least a coil (5a) on a  spool (5b) having an opening therein (see Fig.2, or Fig.4);  positioning a substantially tubular shaft bearing (16) within the opening (inside 5b);) slidably (P[0040], 7 slidably penetrate hole of bearing 16)  positioning a shaft (7) within the tubular shaft bearing (16); and a coupling a field member (12,14) to the shaft (se Fig.4, and Fig.2) and the field member comprising a frame (12 and 14 is frame) and at least one permanent magnet (13) carried by the frame and positioned to surround the at least one coil (5a).  
	Yoshimura fails to explicitly show that the substantially tubular shaft bearing is “Tubular”. 
	However, Degner discloses that the shaft bearing is tubular shaft bearing (P[0042], 430 bearing encircles the shaft, see Fig.4).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to show that substantially tubular shaft bearing of Yoshimura as a Tubular shaft bearing encircling the shaft as suggested by Degner to reduce and minimize friction reaching high velocity at set time providing great contact with structure (Degner, P[0042]). 
Re-claim 21, Yoshimura as modified discloses the method of Claim 17 wherein the at least one coil (5a) has a cylindrical shape (see Fig.4, Fig.2 and Fig.6, P[0068], cylindrical shape, coil is wound around the coil bobbin, therefore is cylindrical shape, P[0043]).  
Re-claim 23, Yoshimura as modified teaches the method of Claim 17 wherein the frame has a cylindrical shape (see Fig.2 showing circular shape of 14 and 12).  
Re-claim 24, Yoshimura as modified discloses the method of Claim 17 wherein the frame (12,14) extends over the at least one coil (5a, see Fig.2, the structure covers 5a).  
Claim 2,18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura in view of Degner, and in further view of  Lee (US 20110133577 hereinafter “Lee”).  
Re-claim 2,  Yoshimura as modified discloses the haptic actuator of Claim 1. 
Yoshimura fails to explicitly teach wherein the spool comprises a ferritic material.  
However, Yoshimura teaches wherein the spool comprises a ferritic material (210 ,P[0120]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to choose the spool material disclosed by Yoshimura as modified where the spool comprises ferritic material as suggested by Lee to maximize efficiency of the magnetic circuit (Lee, P[0121]).
Re-claim 18,  Yoshimura as modified discloses the method of Claim 17. 
Yoshimura fails to explicitly teach wherein the spool comprises a ferritic material.  
However, Yoshimura teaches wherein the spool comprises a ferritic material (210 ,P[0120]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to choose the spool material disclosed by Yoshimura as modified where the spool comprises ferritic material as suggested by Lee to maximize efficiency of the magnetic circuit (Lee, P[0121]).
Claim 3 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura in view of Degner, and in further view of  Takahashi et al. (US 20200001326 hereinafter “Takahashi”).  
Re-claim 3,  Yoshimura as modified discloses the haptic actuator of Claim 1. 
Yoshimura fails to explicitly teach wherein the tubular shaft bearing comprises a ferritic material.  
However,  Takahashi teaches wherein the tubular shaft bearing (82a) comprises a ferritic material (P[0066], 82a,82b could be iron-based or iron-copper based which are ferrite materials).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to choose the bearing material disclosed by Yoshimura as modified where the tubular shaft bearing comprises a ferritic material as suggested by Takahashi as a material to choose from when making the bearing Oilless and it could be magnetic or non-magnetic bearing to slidably hold the shaft within to give the device greater physically felt vibration without enlarging the actuator (Takahashi, P[0066, and P0012]).

    PNG
    media_image4.png
    669
    576
    media_image4.png
    Greyscale

Re-claim 19,  Yoshimura as modified discloses method of Claim 17. 
Yoshimura fails to explicitly teach wherein the tubular shaft bearing comprises a ferritic material.  
However,  Takahashi teaches wherein the tubular shaft bearing (82a) comprises a ferritic material (P[0066], 82a,82b could be iron-based or iron-copper based which are ferrite materials).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to choose the bearing material disclosed by Yoshimura as modified where the tubular shaft bearing comprises a ferritic material as suggested by Takahashi as a material to choose from when making the bearing Oilless and it could be magnetic or non-magnetic bearing to slidably hold the shaft within to give the device greater physically felt vibration without enlarging the actuator (Takahashi, P[0066, and P0012]).
Claims 4,6,20,22 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura in view of Degner, and in further view of  Inagaki et al (US 7078832 hereinafter “Inagaki”).  
Re-claim 4, Yoshimura as modified teaches the haptic actuator of Claim 1. 
Yoshimura fails to explicitly teach wherein the shaft comprises a ferritic material.  
	However, Inagaki teaches the shaft (32) comprises a ferritic material (Col.5, L.38). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to specify the shaft material disclosed by Yoshimura as modified wherein the shaft comprises a ferritic material as suggested by Inagaki for rigidity, more flexibility of the design material, using iron is known in the art and is a good metal, and is known material that could make the shaft or part of the shaft material since it is steel and it will be adding to the magnetic circuit path and lighten the weight of the structure since iron or other metals in ferro materials are lighter than other metals (Inagaki, Col.13, L.4).
Re-claim 6, Yoshimura as modified discloses the haptic actuator of Claim 1 wherein the frame comprises a [magnetic material].
	Yoshimura fails to explicitly teach that the frame magnetic material comprises a ferritic material.   
	However, Inagaki teaches that the frame (27) comprises a ferritic material (Iron,Col.5, L.10). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to specify the frame material disclosed by Yoshimura as modified wherein the frame comprises a ferritic material as suggested by Inagaki for rigidity and is known material that could make the magnetic frame part of the circuit as iron is typically used for magnetic circuit and is a material that is used in building cores and spools  and it will be adding to the magnetic circuit path and lighten the weight of the structure since iron or other metals in ferro materials are lighter than other metals providing flexibility of choosing magnetic material from iron or other materials (Inagaki, Col.13, L.4 and Col.5, L.1-15).
Re-claim 20, Yoshimura as modified teaches the method of Claim 17. 
Yoshimura fails to explicitly teach wherein the shaft comprises a ferritic material.  
	However, Inagaki teaches the shaft (32) comprises a ferritic material (Col.5, L.38). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to specify the shaft material disclosed by Yoshimura as modified wherein the shaft comprises a ferritic material as suggested by Inagaki for rigidity, more flexibility of the design material, using iron is known in the art and is a good metal, and is known material that could make the shaft or part of the shaft material since it is steel and it will be adding to the magnetic circuit path and lighten the weight of the structure since iron or other metals in ferro materials are lighter than other metals (Inagaki, Col.13, L.4).
Re-claim 22, Yoshimura as modified discloses the method of Claim 17 wherein the frame comprises a [magnetic material].
	Yoshimura fails to explicitly teach that the frame magnetic material comprises a ferritic material.   
	However, Inagaki teaches that the frame (27) comprises a ferritic material (Iron,Col.5, L.10). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to specify the frame material disclosed by Yoshimura as modified wherein the frame comprises a ferritic material as suggested by Inagaki for rigidity and is known material that could make the magnetic frame part of the circuit as iron is typically used for magnetic circuit and is a material that is used in building cores and spools  and it will be adding to the magnetic circuit path and lighten the weight of the structure since iron or other metals in ferro materials are lighter than other metals providing flexibility of choosing magnetic material from iron or other materials (Inagaki, Col.13, L.4 and Col.5, L.1-15).
Claims 9,13,15,16  are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura (US PG Pub 20190366383 hereinafter “Yoshimura”) in view of Degner et al.(US PG PUB 20150349619 hereinafter “Degner”) in further view of Hajati et al. (US Patent 10127778 hereinafter “Hajati”). 
Re-claim 9, Yoshimura discloses an electronic device comprising a housing (3,6), a haptic actuator (Vibrator) carried by the housing (3,6) comprising: a spool (5b) having an opening therein (see Fig.2, or Fig.4); at least one coil (5a) wound on the spool (5b); a tubular shaft bearing (16) within the opening (inside 5b); a shaft (7) slidable (P[0040], 7 slidably penetrate hole of bearing 16) within the tubular shaft bearing (16); and a field member (12,14) coupled to the shaft (se Fig.4, and Fig.2) and comprising a frame (12 and 14 is frame) and at least one permanent magnet (13) carried by the frame and surrounding the at least one coil (5a).  
	Yoshimura fails to explicitly show that the substantially tubular shaft bearing is “Tubular”. 
	However, Degner discloses that the shaft bearing is tubular shaft bearing (P[0042], 430 bearing encircles the shaft, see Fig.4).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to show that substantially tubular shaft bearing of Yoshimura as a Tubular shaft bearing encircling the shaft as suggested by Degner to reduce and minimize friction reaching high velocity at set time providing great contact with structure (Degner, P[0042]). 
	Yoshimura as modified fails to explicitly teach a wireless communications circuitry carried by the housing; and a controller coupled to the wireless communications circuitry and the haptic actuator and configured to perform at least one wireless communications function and selectively operate the haptic actuator.  
	However, Hajati teaches a wireless communications circuitry (25) carried by the housing (21); and a controller (22) coupled to the wireless communications circuitry and the haptic actuator(40, see Fig.1, 40 is in 20) and configured to perform at least one wireless communications function and selectively operate the haptic actuator (see Claim 10, Last 2 lines).
	Therefore, it would have been obvious to one with ordinary skill in the art to modify the device disclosed by Yoshimura as modified wherein a wireless communications circuitry carried by the housing; and a controller coupled to the wireless communications circuitry and the haptic actuator and configured to perform at least one wireless communications function and selectively operate the haptic actuator as suggested and taught by Hajati to use Haptic devices and interface wirelessly and convey information to the user applying wireless technology to use in a cell phone, a table, pc or laptop, cellular or WLAN circuitry (Hajati, Col.3, L.1-17).   
Re-claim 13, Yoshimura as modified discloses the device of Claim 9 wherein the at least one coil (5a) has a cylindrical shape (see Fig.4, Fig.2 and Fig.6, P[0068], cylindrical shape, coil is wound around the coil bobbin, therefore is cylindrical shape, P[0043]).  
Re-claim 15, Yoshimura as modified teaches the device of Claim 9 wherein the frame has a cylindrical shape (see Fig.2 showing circular shape of 14 and 12).  
Re-claim 16, Yoshimura as modified discloses the device of Claim 9 wherein the frame (12,14) extends over the at least one coil (5a, see Fig.2, the structure covers 5a).  

Claim 10  are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura  in view of Degner in further view of Hajati as applied to claim above, and in further view of Lee ). 
Re-claim 10,  Yoshimura as modified discloses the device of Claim 9. 
Yoshimura fails to explicitly teach wherein the spool comprises a ferritic material.  
However, Yoshimura teaches wherein the spool comprises a ferritic material (210 ,P[0120]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to choose the spool material disclosed by Yoshimura as modified where the spool comprises ferritic material as suggested by Lee to maximize efficiency of the magnetic circuit (Lee, P[0121]).
Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura  in view of Degner in further view of Hajati as applied to claim above, and in further view of Takahashi ). 
Re-claim 11,  Yoshimura as modified discloses the device of Claim 9. 
Yoshimura fails to explicitly teach wherein the tubular shaft bearing comprises a ferritic material.  
However,  Takahashi teaches wherein the tubular shaft bearing (82a) comprises a ferritic material (P[0066], 82a,82b could be iron-based or iron-copper based which are ferrite materials).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to choose the bearing material disclosed by Yoshimura as modified where the tubular shaft bearing comprises a ferritic material as suggested by Takahashi as a material to choose from when making the bearing Oilless and it could be magnetic or non-magnetic bearing to slidably hold the shaft within to give the device greater physically felt vibration without enlarging the actuator (Takahashi, P[0066, and P0012]).
Claim 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura  in view of Degner in further view of Hajati as applied to claim above, and in further view of Inagaki ). 
Re-claim 12, Yoshimura as modified teaches the haptic actuator of Claim 9. 
Yoshimura fails to explicitly teach wherein the shaft comprises a ferritic material.  
	However, Inagaki teaches the shaft (32) comprises a ferritic material (Col.5, L.38). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to specify the shaft material disclosed by Yoshimura as modified wherein the shaft comprises a ferritic material as suggested by Inagaki for rigidity, more flexibility of the design material, using iron is known in the art and is a good metal, and is known material that could make the shaft or part of the shaft material since it is steel and it will be adding to the magnetic circuit path and lighten the weight of the structure since iron or other metals in ferro materials are lighter than other metals (Inagaki, Col.13, L.4).
Re-claim 14, Yoshimura as modified discloses the haptic actuator of Claim 9 wherein the frame comprises a [magnetic material].
	Yoshimura fails to explicitly teach that the frame comprises a ferritic material.   
	However, Inagaki teaches that the frame (27) comprises a ferritic material (Iron,Col.5, L.10). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to specify the frame material disclosed by Yoshimura as modified wherein the frame comprises a ferritic material as suggested by Inagaki for rigidity and is known material that could make the magnetic frame part of the circuit as iron is typically used for magnetic circuit and is a material that is used in building cores and spools  and it will be adding to the magnetic circuit path and lighten the weight of the structure since iron or other metals in ferro materials are lighter than other metals providing flexibility of choosing magnetic material from iron or other materials (Inagaki, Col.13, L.4 and Col.5, L.1-15).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834